SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

294
KA 14-01615
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

FREDDIE JACKSON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SARA A. GOLDFARB OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered May 15, 2014. The judgment convicted defendant,
upon a jury verdict, of criminal possession of a weapon in the third
degree, assault in the second degree and criminal contempt in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a weapon in the third
degree (Penal Law § 265.02 [1]), assault in the second degree
(§ 120.05 [2]), and criminal contempt in the second degree (§ 215.50
[3]). We reject defendant’s contention that County Court improperly
allowed expert testimony on domestic violence. Such testimony “ ‘may
be admitted to explain behavior of a victim that might appear unusual
or that jurors may not be expected to understand’ ” (People v
Williams, 20 NY3d 579, 584; see People v Woodworth, 111 AD3d 1368,
1369, lv denied 23 NY3d 969). Here, the testimony was relevant in
light of the victim’s testimony regarding her conduct immediately
after the assault and with respect to her communication with defendant
prior to the first scheduled trial (see Woodworth, 111 AD3d at 1369;
People v Hryckewicz, 221 AD2d 990, 990-991, lv denied 88 NY2d 849).
In any event, any error in allowing such testimony is harmless. The
evidence of guilt is overwhelming, and there is no significant
probability that the absence of the error would have led to an
acquittal (see Williams, 20 NY3d at 585; People v Eckhardt, 305 AD2d
860, 864, lv denied 100 NY2d 620; see generally People v Crimmins, 36
NY2d 230, 241-242).

     Defendant failed to preserve for our review his contention that
prosecutorial misconduct deprived him of a fair trial (see People v
                                 -2-                           294
                                                         KA 14-01615

Machado, 144 AD3d 1633, 1635; People v Love, 134 AD3d 1569, 1570, lv
denied 27 NY3d 967) and we conclude that defendant’s contention is
without merit in any event. We reject defendant’s further contention
that he was penalized for exercising his right to a trial (see People
v Pope, 141 AD3d 1111, 1112; see generally People v Martinez, 26 NY3d
196, 200). Finally, the sentence is not unduly harsh or severe.




Entered:   March 24, 2017                      Frances E. Cafarell
                                               Clerk of the Court